Exhibit 23.3 BAGELL, JOSEPHS, LEVINE & COMPANY LLC Suite J, 406 Lippincott Drive, Marlton, NJ 08053 Tel: 856.355.5900 Fax: 856.396.0022 Consent of Independent Registered Public Accounting Firm The Board of Directors Rodobo International Inc. We consent to the use in the Prospectus constituting a part of this registration statement of our report dated December 28, 2008, relating to the consolidated financial statements of Rodobo International Inc. as of September 30, 2008 and We also consent to the reference to us under the caption “Experts” in the Prospectus. /S/Bagell, Josephs, Levine & Company, LLC BAGELL, JOSEPHS, LEVINE & COMPANY, LLC Marlton,
